In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐3332 
GARY CLEVEN, 
                                                  Plaintiff‐Appellant, 
                                  v. 

PAUL R. SOGLIN, et al.,  
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Western District of Wisconsin. 
         No. 3:16‐cv‐00421‐wmc — William M. Conley, Judge. 
                     ____________________ 

    ARGUED APRIL 11, 2018 — DECIDED SEPTEMBER 10, 2018 
                  ____________________ 

    Before BAUER, SYKES, and BARRETT, Circuit Judges. 
   BARRETT, Circuit Judge.  Gary Cleven, a  stagehand for the 
City of Madison, Wisconsin, has been in a long‐running dis‐
pute  with  the  City  about  his  participation  in  the  Wisconsin 
Retirement System. At the outset of his employment with the 
City,  it  erroneously  characterized  him  as  an  independent 
contractor  ineligible  for  retirement  benefits.  When  that  mis‐
take was rectified twenty years later, the City delayed report‐
ing his backdated hours and wages to the Wisconsin Retire‐
2                                                                No. 17‐3332 

ment System because of a subsidiary dispute about who was 
responsible for paying Cleven’s overdue employee contribu‐
tion to the fund. Cleven argues that this delay eﬀectively de‐
prived him of five years of retirement without due process of 
law. 
    Even assuming that the City’s delay deprived Cleven of a 
property right, he was not denied due process. According to 
Cleven’s  account,  the  City  disobeyed  an  order  from  a  state 
entity  when  it  failed  to  immediately  report  his  hours  and 
wages  to  the  Wisconsin  Retirement  System.  But  if  the  City 
deviated from the procedure that state law required it to fol‐
low, Cleven’s right to obtain a writ of mandamus was an ad‐
equate remedy. We therefore aﬃrm the district court’s grant 
of summary judgment to the City.  
                                       I. 
    Gary  Cleven  began  working  as  a  stagehand  for  the  City 
of Madison, Wisconsin in the early 1980s.  When Cleven be‐
gan his employment, the City classified him as an independ‐
ent contractor. Because only employees are eligible to partic‐
ipate  in  the  Wisconsin  Retirement  System,  the  City  did  not 
enroll  him  in  it.  But  twenty  years  later,  it  turned  out  that 
Cleven had been misclassified—he had been an employee all 
along.  That  determination  led  to  a  messy  dispute  with  the 
City about the terms of Cleven’s participation in the Wiscon‐
sin Retirement System. 
      A  union  that  represented  various  theatrical  employees 
prompted the change in Cleven’s classification.1 In 2006, the 
                                                 
     1  The  union  was  the  International  Alliance  of  Theatrical  Stage  Em‐

ployees,  Moving  Picture  Technicians,  Artists  and  Allied  Crafts  of  the 
United States, its Territories and Canada, Local 251. 
No. 17‐3332                                                        3 

union  petitioned  the  Wisconsin  Employment  Relations 
Commission  for  an  election  to  determine  whether  stage‐
hands  working  for  the  City  wished  to  be  represented  for 
purposes of collective bargaining. The City opposed the peti‐
tion, arguing that the stagehands were independent contrac‐
tors,  not  employees.  The  Commission  sided  with  the  union 
and granted the petition for an election. The stagehands vot‐
ed to be represented by the union, the union bargained with 
the  City  on  the  stagehands’  behalf,  and  the  City  agreed  to 
review  the  stagehands’  hours  to  determine  whether  they 
qualified  for  enrollment  in  the  Wisconsin  Retirement  Sys‐
tem.  (The  City  determined  that  Cleven  qualified  as  of  De‐
cember  27,  2009.)  In  addition,  the  City  agreed  to  pay  the 
stagehands’  share  of  the  required  contribution  to  the  Wis‐
consin  Retirement  System  starting  on  January  1,  2010.  But 
those commitments were forward‐looking. The City reached 
no agreement with the union about whether it would back‐
date  the  stagehands’  hours  and  earnings  for  the  period  be‐
fore the effective date of the labor agreement. 
     Cleven  took  that  question  to  the  Employee  Trust  Funds 
Board,  the  state entity designated to  hear appeals  from em‐
ployer  determinations  of  eligibility  for  the  Wisconsin  Re‐
tirement System. He asked the Board to order the City to ret‐
roactively  credit  his  hours  and  earnings  for  the  period  be‐
tween January 1, 1983 and December 27, 2009; he also asked 
it to require the City to pay his share of the past‐due manda‐
tory  contribution.  Because  Cleven  had  never  paid  into  the 
system,  his  overdue  share  was  substantial—roughly 
$200,000. In March 2013, the Board gave Cleven half of what 
he wanted: it concluded that he had become eligible to enroll 
in the Wisconsin Retirement System on January 1, 1983, but 
it  declined  to  decide  who  was  responsible  for  paying  the 
4                                                        No. 17‐3332 

past‐due employee contribution. It said that the City had no 
statutory  obligation  to  pay  and  that  the  Board  had  no  au‐
thority  to  determine  whether  equitable  principles  required 
the City to do so. 
    Cleven  sought  review  of  the  Board’s  decision  in  a  state 
court,  which  dismissed  the  appeal  on  procedural  grounds. 
Cleven  appealed  the  dismissal,  the  Wisconsin  Court  of  Ap‐
peals affirmed it, and the Wisconsin Supreme Court denied 
his petition for review. By the time Cleven completed his run 
through the state court system, it was May 2015. 
     While  Cleven’s  appeal  was  pending  in  the  state  courts, 
the City stalled. Although the Board had not decided wheth‐
er  the  City  had  to  pay  Cleven’s  employee  contribution,  it 
had ordered the City to report Cleven’s hours and earnings 
between 1983 and 2010—the period in which he was eligible 
for but not enrolled in the Wisconsin Retirement System. But 
the City didn’t do it. As soon as it reported Cleven’s hours to 
the Wisconsin Retirement System, the City would receive an 
invoice  for  both  the  employer  and  employee  contributions. 
In the normal course, the employee contribution consisted of 
money  that  the  City  had  withheld  from  the  employee’s 
paychecks; in Cleven’s situation, the City had never collect‐
ed any money. If the City paid Cleven’s share and the state 
court later determined that Cleven was responsible for it, the 
City would have to sue Cleven for reimbursement to recover 
the  money.  Rather  than  take  that  risk,  the  City  chose  to  let 
the state court litigation play out before it reported his hours 
and earnings. 
    Less than one month after the state supreme court denied 
his  petition  for  review,  Cleven  filed  another  action  in  state 
court  seeking  a  writ  of  mandamus  that  would  require  the 
No. 17‐3332                                                          5 

City to report his hours and earnings since January 1, 1983 to 
the  Wisconsin  Retirement  System.  In  April  2016,  the  state 
circuit court ordered the City to “immediately (with all rea‐
sonable  dispatch)  report  [Cleven’s  hours  and  wages]  to  the 
[Wisconsin  Retirement  System]  so  [he]  can  be  enrolled  as  a 
participating  employee  as  of  January  1,  1983.”  The  City 
complied, and the Wisconsin Retirement System invoiced it 
for both the employer and employee contributions. After the 
City paid the bill, it joined Cleven as a third‐party defendant 
in parallel litigation about whether the stagehands owed the 
past‐due  employee  contribution.  The  City  lost  in  the  trial 
court, and its appeal of that decision is currently pending.  
    In  June  2016,  a  few  days  after  the  City  finally  reported 
Cleven’s  hours  and  earnings  to  the  Wisconsin  Retirement 
System,  Cleven sued the City and two  of its employees  un‐
der  42  U.S.C.  § 1983,  alleging  that  they  violated  his  proce‐
dural due process rights under the Fourteenth Amendment. 
Cleven  said  that  he  had  wanted  to  retire  on  December  31, 
2011,  but  because  he  couldn’t  afford  to  retire  until  he  re‐
ceived  his  pension,  the  City’s  delay  in  reporting  his  hours 
forced  him  to  wait  until  December  31,  2016.  Thus,  Cleven 
claimed,  the  City  had  taken  five  years  of  his  retirement 
without a predeprivation hearing about whether it was enti‐
tled to “tak[e his] retirement benefits hostage” until the state 
decided who had to pay the overdue employee contribution. 
The  district  court  entered  summary  judgment  for  the  City, 
holding  that  Cleven’s  ability  to  seek  a  writ  of  mandamus 
was adequate postdeprivation process.  
                                 II. 
  To  establish  a  procedural  due  process  violation,  Cleven 
must show a deprivation of a right and a denial of due pro‐
6                                                          No. 17‐3332 

cess.  Schroeder  v.  City  of  Chicago,  927  F.2d  957,  959  (7th  Cir. 
1991). Like the district court, we will assume for the sake of 
argument  that  Cleven  lost  a  property  right  when  his  retire‐
ment  was  delayed.  Our  focus  is  on  whether  he  was  denied 
due process when the City temporarily took that right.  
    Cleven  does  not  dispute  that  he  received  adequate  pro‐
cess with respect to the fundamental issue of whether he was 
an  “employee”  entitled  to  participate  in  the  Wisconsin  Re‐
tirement  System.  When  Cleven  thought  that  he  was  owed 
retirement  benefits  that  the  City  had  not  given  him,  he 
sought  and  received  a  hearing  before  the  Employee  Trust 
Funds Board. That proceeding was successful; the Board or‐
dered  the  City  to  report  his  hours  to  the  Wisconsin  Retire‐
ment System.  
    Cleven complains, however, that the Due Process Clause 
guaranteed him a hearing before the City refused to obey the 
Board’s  order.  Yet  the  description  of  his  desired  procedure 
does  not  include  a  hearing.  He  asserts  that  “[t]he  appropri‐
ate  procedure  was  for  the  City  to  report  [his]  hours  and 
earnings to the [Wisconsin Retirement System] as ordered by 
the Board of Employee Trust Funds,” pay his share, and sue 
him afterward to recover the money. In other words, Cleven 
wanted the City to follow the Board’s directive. This wasn’t 
a  matter  of  resolving  whether  the  City  had  to  report  his 
hours;  the  Board  had  already  said  that  it  did.  This  was  a 
matter of forcing the City’s compliance with that ruling.  
    The  state  offered him a procedure to accomplish  exactly 
that:  a  writ  of  mandamus.  Although  Cleven  does  not  say 
why, he let two years go by before he took advantage of that 
procedure.  He  responded  to  the  Board’s  order  by  asking  a 
state  court  to  review  it,  and  he  did  not  seek  a  writ  of  man‐
No. 17‐3332                                                           7 

damus until that action had run its course. As we have said 
before, a plaintiff “simply cannot refuse to pursue the avail‐
able  state  remedies  and  then  come  into  federal  court  com‐
plaining  that  he  was  not  afforded  due  process.”  Kauth  v. 
Hartford Ins. Co. of Illinois, 852 F.2d 951, 955 (7th Cir. 1988). 
     Cleven  says  that  a  writ  of  mandamus  is  insufficient  be‐
cause he was entitled to a predeprivation remedy. He is in‐
correct. On Cleven’s own account, the City acted without au‐
thorization  when  it  failed  to  immediately  comply  with  the 
state entity’s directive that it report Cleven’s hours and earn‐
ings to the Wisconsin Retirement System. And when Cleven 
finally  sought  a  writ  of  mandamus,  the  state  court  agreed. 
When  officials  act  without  authorization,  “[i]t  is  difficult  to 
conceive of how the State could provide a meaningful hear‐
ing before the deprivation takes place.” Parratt v. Taylor, 451 
U.S. 527, 541 (1981), overruled in part on other grounds, Daniels 
v. Williams, 474 U.S. 327 (1986). Cleven argues that this prin‐
ciple doesn’t apply because the City and its employees inten‐
tionally chose this course. But as the Supreme Court has ex‐
plained,  there  is  “no  logical  distinction  between  negligent 
and intentional deprivations of property insofar as the ‘prac‐
ticability’ of affording predeprivation process is concerned.” 
Hudson v. Palmer, 468 U.S. 517, 533 (1984). In this situation, a 
meaningful  postdeprivation  hearing  satisfies  due  process, 
id., and the State provided one here. See Schroeder, 927 F.2d at 
960  (holding  that  mandamus  is  a  sufficient  postdeprivation 
remedy  for  city  officials’  unauthorized  delay  of  a  benefits 
hearing); Kauth, 852 F.2d at 955–56 (“[I]f a state provides an 
adequate  means  of  redressing  a  property  deprivation,  the 
victim  of  the  deprivation  has  been  accorded  due  process  of 
law.”). 
8                                                 No. 17‐3332 

                               * * * 
     The judgment of the district court is AFFIRMED.